            Case 6:92-cr-00019-FPG Document 11 Filed 03/05/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                    Case # 92-CR-19-FPG
       v.
                                                                    DECISION AND ORDER

DOMINIC J. TADDEO, JR.,

                                            Defendant.


                                      INTRODUCTION

       On December 9, 2020, Defendant Dominic J. Taddeo, Jr. filed a pro se Motion for

Compassionate Release. ECF No. 1. Defendant requests that the Court reduce his sentence to

time served because of the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic. Id. The

Court set a briefing schedule and the Federal Public Defender filed another Motion for

Compassionate Release on December 30, 2020, expanding on Defendant’s previous arguments.

ECF No. 5. After several enlargements of time, the Government opposed to the Motions on

February 11, 2021. ECF No. 10. Probation also responded. ECF No. 3. For the reasons that

follow, Defendant’s Motions are DENIED.

                                      BACKGROUND

       On January 24, 1992, Defendant pled guilty to a three count Information, which charged

him with possession of a firearm by convicted felon in violation of 18 U.S.C. § 922(g)(1),

possession of a firearm not registered in the National Firearms Registration and Transfer Record

in violation of 26 U.S.C. 5861(d), and possession of machine guns in violation of 18 U.S.C.

§ 922(o).




                                               1
          Case 6:92-cr-00019-FPG Document 11 Filed 03/05/21 Page 2 of 7




       On April 15, 1992, the late Hon. Michael A. Telesca sentenced Defendant to 48 months’

imprisonment on each count to run concurrently, but consecutive to a number of significant

sentences imposed in case numbers 87-CR-34, 89-CR-42, 89-CR-59, 90-CR-117, and 91-CR-30.

Defendant is projected to be released on February 10, 2023. ECF No. 3 at 1.

                                       LEGAL STANDARD

       “A court may not modify a term of imprisonment once it has been imposed except pursuant

to statute.” United States v. Gotti, 433 F. Supp. 3d 613, 614 (S.D.N.Y. 2020). Courts may reduce

previously imposed terms of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A), often referred

to as compassionate release. Defendants may bring motions under Section 3582(c)(1)(A) if they

have satisfied a statutory exhaustion requirement. 1 Id. If a defendant brings such a motion, the

Court may grant relief if, after considering the applicable sentencing factors set forth in 18 U.S.C.

§ 3553(a), it finds that “extraordinary and compelling reasons warrant [the] reduction.” Id.

§§ 3553(a), 3582(c)(1)(A); United States v. Brooker, 976 F.3d 228, 235–36 (2d Cir. 2020) (holding

that, where a defendant—as opposed to the Bureau of Prisons (“BOP”)—brings a motion for

compassionate release, Section 3582(c)(1)(A)’s requirement that the reduction be “consistent with

applicable policy statements issued by the Sentencing Commission” does not apply because there

is no applicable policy statement). “District courts have broad discretion in deciding whether to

grant or deny a motion for a sentence reduction.” United States v. Tagliaferri, No. 13-CR-115,

2019 WL 6307494, at *3 (S.D.N.Y. Nov. 25, 2019).

                                           DISCUSSION

       In this case, even if Defendant could establish that extraordinary and compelling reasons

favor a sentence reduction, the reasons cited by Defendant do not outweigh the factors set forth in


1
 The Government does not dispute that Defendant has satisfied the statutory exhaustion requirement. ECF
No. 10 at 2.


                                                  2
         Case 6:92-cr-00019-FPG Document 11 Filed 03/05/21 Page 3 of 7




Section 3553(a) that support his sentence. Under Section 3553(a), a court must consider the

following factors when it imposes a sentence:

              (1) the nature and circumstances of the offense and the history and
              characteristics of the defendant;
              (2) the need for the sentence imposed—
                      (A) to reflect the seriousness of the offense, to promote
                      respect for the law, and to provide just punishment for the
                      offense;
                      (B) to afford adequate deterrence to criminal conduct;
                      (C) to protect the public from further crimes of the
                      defendant; and
                      (D) to provide the defendant with needed educational or
                      vocational training, medical care, or other correctional
                      treatment in the most effective manner;
              (3) the kinds of sentences available;
              (4) the kinds of sentence and the sentencing range [provided for by
              Sentencing Commission guidelines and policy statements];
              (5) any pertinent [Sentencing Commission policy statement];
              (6) the need to avoid unwarranted sentence disparities among
              defendants with similar records who have been found guilty of
              similar conduct; and
              (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       The Court weighed these factors when it imposed Defendant’s original term of

imprisonment. Accordingly, the Court’s task here is not to “second guess or to reconsider whether

the original sentence was just,” but to assess whether “the defendant’s circumstances are so

changed . . . that it would be inequitable to continue the confinement of the prisoner.” United

States v. Ebbers, 432 F. Supp. 3d 421, 429-30 (S.D.N.Y. 2020) (internal quotation marks omitted)

(discussing legislative history of provision); see United States v. Roney, No. 20-1834, 2020 WL

6387844, at *3 (2d Cir. Nov. 2, 2020) (summary order) (quoting Ebbers for the proposition that

“a compassionate-release motion ‘is not an opportunity to second guess or to reconsider’ the

sentencing court’s original decision”). In other words, the issue is whether the original Section

3553 factors “outweigh the ‘extraordinary and compelling reasons’ warranting compassionate



                                                3
            Case 6:92-cr-00019-FPG Document 11 Filed 03/05/21 Page 4 of 7




release,” and, in particular, “whether compassionate release would undermine the goals of the

original sentence.” Ebbers, 432 F. Supp. 3d at 430-31.

        Defendant claims that his incarceration increases the likelihood that he will be exposed to

COVID-19. ECF No. 5 at 3. Defendant is currently incarcerated at Coleman Medium Federal

Correctional Institution in Florida, which houses 1,306 inmates. FCI Coleman Medium,

FEDERAL BUREAU OF PRISONS, https://www.bop.gov/locations/institutions/com/ (last

visited Mar. 4, 2021). There are currently only 2 inmates and 44 staff members positive for

COVID-19; 3 inmates have died; and 338 inmates and 9 staff members have recovered. COVID-

19, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Mar. 4,

2021). Defendant alleges that social distancing is not possible, that prisons are particularly

susceptible to outbreaks of respiratory diseases, and that he would be safer if released. ECF No.

5 at 4-5.

        Still, while the situation at Coleman Medium is not ideal, neither is it dire, unlike that of

many BOP facilities. Indeed, the risk of contracting COVID-19 is present outside prison as well.

See United States v. Veras, No. 19-CR-10, 2020 WL 1675975, at *4 (M.D. Pa. Apr. 6, 2020)

(“[T]he potential for exposure exists anywhere in the community, not just in jail . . . .”). Defendant

does not argue that the conditions at Coleman Medium are placing him at a unique risk. Therefore,

this factor does not weigh heavily in favor of release.

        Defendant also claims that his preexisting conditions make it more likely that he would

suffer severe complications if he were to contract the virus. ECF No. 5 at 8-12. Defendant is 63

years old, overweight, and suffers from hypertension. Id. The Government disputes the severity

of his medical condition and that his condition increases his risk of COVID-19 complications,

indicating that the medical records provided by the BOP do not reference any significant




                                                  4
          Case 6:92-cr-00019-FPG Document 11 Filed 03/05/21 Page 5 of 7




complications from these ailments. ECF No. 10 at 7. Defendant maintains the BOP’s lowest level

of medical care classification. Id. at 8. Defendant has not proffered evidence of the precise degree

of increased risk he faces, if any, due to his preexisting conditions. Again, the import of this factor

does not weigh heavily in favor of release.

       Some considerations weigh in Defendant’s favor. Defendant claims that he has learned his

lesson and wants to play a positive role in his community. ECF No. 5 at 12. Defendant earned his

GED while in prison, has a relatively clean disciplinary record, and claims he has a place to stay

and work upon his release. Id. at 4.

       But even assuming that Defendant faces a higher risk of contracting COVID-19 and

suffering severe consequences from it due to his alleged comorbidities, Defendant has not provided

reasons for his release that outweigh the factors that supported and continue to support Defendant’s

original sentence. COVID-19 does not “warrant the release of every federal prisoner with health

conditions that make them more susceptible to the disease.” United States v. Gold, 459 F. Supp.

3d 1117, 1120 (N.D. Ill. 2020) (internal quotation marks omitted); see also United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.”).

       Defendant admitted to committing very serious crimes: possessing firearms as a convicted

felon, possessing firearms not registered to him, and possessing machine guns. The agreed-upon

sentence reflects the seriousness of his offenses and his extremely lengthy criminal record.

Defendant began a life of crime at 16 years old. His prior convictions are for crimes including

assault, conspiracy to distribute controlled substances, and, most notably, Racketeer Influenced

and Corrupt Organization conspiracy arising from his employment and association with




                                                  5
            Case 6:92-cr-00019-FPG Document 11 Filed 03/05/21 Page 6 of 7




Rochester’s La Cosa Nostra organized crime family. The RICO charges involve the murder of

three individuals, attempted murder of two more individuals, and conspiracy to murder a fifth

person.

          Finally, with a projected release date in February 2023, Defendant has a substantial amount

of time remaining on his sentence. Given the serious nature of his offense, such a substantial

reduction in Defendant’s sentence would undermine the need for his sentence “to reflect the

seriousness of the offense, to promote respect for the law, . . . to provide just punishment for the

offense,” “to afford adequate deterrence to criminal conduct,” and “to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar conduct.”

18 U.S.C. § 3553(2)(A)-(B), (6); see also United States v. Mack, No. 16-CR-112, 2020 WL

4012837, at *2 (N.D. Ohio July 16, 2020) (holding that Section 3553(a) factors did not favor

release of defendant who was “high-risk” for COVID-19-related complications and “held in a

prison experiencing a severe COVID-19 outbreak” because defendant had more than a year

remaining on his sentence).

          The Court recognizes that the situation Defendant finds himself in is of serious concern: as

an inmate, he has far less control over his environment and is far more reliant on correctional

officials to ensure his safety during the pandemic. “A just punishment should not include an

unacceptable risk of exposure to COVID-19 or any potentially lethal disease.” United States v.

Vence-Small, No. 18-CR-31, 2020 WL 2214226, at *4 (D. Conn. May 7, 2020). But neither should

the uncertainty engendered by the present crisis be allowed to distort or subvert a just punishment.

Defendant has not demonstrated that a reduction in his sentence is appropriate.




                                                   6
        Case 6:92-cr-00019-FPG Document 11 Filed 03/05/21 Page 7 of 7




                                    CONCLUSION

      For the foregoing reasons, Defendant’s Motions for Compassionate Release, ECF Nos. 1,

5, are DENIED.

      IT IS SO ORDERED.

Dated: March 5, 2021
       Rochester, New York
                                                ______________________________________
                                                HON. FRANK P. GERACI, JR.
                                                Chief Judge
                                                United States District Court




                                            7
